Proceeding under article 78 of the Civil Practice Act to review a determination of the Commissioner of Motor Vehicles revoking petitioner’s license to conduct an auto drivers’ school because of alleged violations of section 7, subdivision 3, paragraph b, of the Vehicle and Traffic Law. Determination annulled, without costs, and respondent directed to restore petitioner’s license. The statute, in requiring notice to the licensee before his license may be revoked, must be construed to mean a notice which advises the licensee of the nature of the charges preferred against him. Otherwise, the license may be revoked, and the licensee deprived of Ms property, without due process of law. (Morgan v. United States, 304 U. S. 1; Matter of Wood and Henderson, 210 id. 246, 254; Matter of Rosser, 101 Fed, 562, 567; People ex rel. Levy Dairy Co, v, Wilson, 179 App. Div. 416.) *855The notice served in this case was insufficient. It does not appear that petitioner was aware of his right or intended voluntarily to waive it. The proof was adequate to support the respondent’s determination if proper notice had been given to petitioner, and the present ruling is without prejudice to a further hearing upon charges preferred upon due notice. (People ex rel. Millington v. Kaiser, 157 App. Div. 78.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.